 In the'Matter ofANSCO, A DIVISIONOF GENERAL ANILINE & FILMCORPORATION,EMPLOYERandSHEET METALWORKERS INTERNATIONALASSOCIATION, LOCAL.UNION 112, AFL, PETITIONERCase No. 3-RC-40.-Decided August 26,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-,cer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a panel consisting of three Board Members.* 1Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act 2"Houston, Reynolds,and Gray.1Board Member Reynolds is not participating.2 TheIntervenor urges thatthe petitionherein be dismissed because the Petitioner failedto allege in its petitionthat it hadcomplied with the requirements of Section 9 (f), (g),.and (h)of the Act.However, sinceit appearsfrom our investigationthat the Petitioneris in full compliance with the requirementsof Section9 (f), (g), and(h), we find no meritin this contention.The Intervenoralso contendsthat the petitionshould be dismissed because of Peti-tioner's failure to file itspetition within 10 days afterits demand for recognition. Inas-much as no contract was executedbetween thenotice and the filing of the petition,the ruleenunciated in theGeneralElectricX-Ray,case is not applicable.Matter ofGeneral ElectricX-Ray Corporation,67 N. L.It.B. 997;Matter of Ste. Genevieve Lime f Quarry Company,70 N. L.R B. 1259.The Intervenor further assertsthat the presentcontract,entered into with the Employer,on June 30,1946, and extending until June 30, 1949, operates as a bar to the instant pro-ceeding.We do not agree with this contention.The contract has already been in forcefor over 2 years, and there is noindication that 3-year contractsare customary in the filmmanufacturing industry.Moreover,prior to the current contract,contracts between theEmployerand theIntervenor were limited to1 year.In accordance with our establishedpolicy, we find that the contract of June 30,1946, is for an unreasonable term and does notconstitute a bar to an electionat this time.Matter of Boulevard Transit Lines, Inc., 71N. L. It. B. 719; Cf.Matterof California Walnut Growers Association,77N. L.It. B. 756.79 N. L.R. B.. No. 15.79 soDECISIONSOF NATIONALLABOR RELATIONS BOARD4.The Petitioner contends that a unit consisting of sheet metalworkers, including tinsmiths and coppersmiths, all of whom are em-ployed in the Employer's Works Engineering Department, is an appro-priate craft unit.International Chemical Workers, Local 306, AFL, the Intervenorherein, objects to the proposed unit, alleging (1) that the Employer'stinsmiths and coppersmiths are not true craftsmen; (2) that theydo not constitute a homogeneous group under common supervision;and (3) that they should not be separated from other production andmaintenance employees with whom they have bargained since 1941.The Employer's sheet metal workers are classified as tinsmiths andcoppersmiths.The Employer's 11 tinsmiths are engaged in making,maintaining and repairing pans, air-conditioning ducts, sink linings,gutters,flashing, exhaust pipes and other sheet metal objects.Machine tools are used in most of this work. Tinsmiths are classifiedeither as Group' 1 or Group 2. The tinsmiths in Group 1 are skilledtinsmiths who have had either formal apprentice training or longexperience -at the Employer's plant augmented by vocational train-ing, which has equipped them for highly skilled work. The tinsmithsin Group 2 are in training, possess less skill, but after sufficient experi-ences and training may qualify for the work required of those inGroup 1.3The Employer's coppersmiths, also classified as Group 1 or Group 2,make, maintain and repair copper bands, dope lines, emulsion trays,pans, dams, distilled water nickel lines, and the like.They use littlemachinery, and fashion most of the objects with hand tools. The twocoppersmiths in Group 1 are skilled journeymen and were hired assuch.The o -,e coppersmith in Group 2 was transferred from theEmployer's welding unit after the Employer was unable to securea journeyman.The works engineer estimates that from 5 to 7 years'experience as a Group 2 coppersmith may be the equivalent of 4 yearsof apprentice training and would qualify the employee for the workrequired of coppersmiths, Group 1.Both the tinsmiths and coppersmiths work in the Employer'smachine shop.The tinsmiths work in the sheet metal room, parti-tioned off by glass; the coppersmiths work in a particular alcove ofthe machine shop.While tinsmiths and coppersmiths have immediateseparate supervision under foremen, the machine shop is under theover-all supervision of the works engineer.3 The Employer has been unsuccessful in its efforts to employ journeymentinsmiths andhas been obliged to meet its sheet metal work requirements by transferring other employeesto- tinsmiths, Group 2, jobs.The Employer'sworks engineertestifiedthat if he were tohire a tinsmith, he would want a journe3 man with an all-around experienceof 3 to 5 yearsin sheetmetal work. GENERAL ANILINE & FILM CORPORATION81Since 1941 the Intervenor has been recognized as the exclusive bar-gaining representative for the Employer's production and mainte-nance workers, including the tinsmiths and coppersmiths involvedherein.However, prior to its recognition of the Intervenor, the Em-ployer has recognized and bargained with International Brotherhoodof Electrical Workers as representative of the Employer's electriciansand with International Union of Operating Engineers as representa-tive of the Employer's engineers. Since its recognition of the Inter-venor in 1941, the Employer has also recognized and bargained withother labor organizations as representative of its composers, cylinderpressmen and allied employees, truck drivers, and certain mechanicsand machinists.In view of the foregoing facts, we find, contrary to Petitioner'scontentions, that the Employer's tinsmiths and coppersmiths areskilled sheet metal workers with a sufficient community of interest toconstitute a functionally coherent, homogeneous craft group.Assuch, in spite of the previous history of collective bargaining on abroader basis, they may, if they desire, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.We shall, therefore, direct an electionamong the following employees of the Employer : All sheet metalworkers, including tinsmiths (Group 1 and Group 2) and copper-smiths (Group 1 and Group 2), but excluding all supervisors.How-ever, we shall make no final unit determination at this time, but shallbe guided in part by the desires of these employees as expressed inthe election hereinafter directed. If a majority vote for the Petitioner,they will be taken to have indicated their desire to constitute a separateappropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit or 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Sheet Metal Workers International Association, Local Union 112,AFL; or by International Chemical Workers, Local 306, AFL; orby neither.